NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CLAUS BRENNDOERFER,
                    Petitioner

                           v.

       UNITED STATES POSTAL SERVICE,
                   Respondent
             ______________________

                      2017-1085
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-15-0640-I-1.
                ______________________

                 Decided: June 8, 2017
                ______________________

   CLAUS BRENNDOERFER, Collinsville, IL, pro se.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by CHAD A.
READLER, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM; MICHELLE AMY OCHS WINDMUELLER, Office
of the General Counsel, United States Postal Service,
Washington, DC.
                 ______________________
2                                    BRENNDOERFER    v. USPS



    Before REYNA, SCHALL, and WALLACH, Circuit Judges.
           Opinion for the court filed PER CURIAM.
     Concurring opinion filed by Circuit Judge WALLACH.
PER CURIAM.
    Mr. Claus Brenndoerfer petitions for review of the
Merit Systems Protection Board’s July 8, 2016 Initial
Decision dismissing his employment termination appeal
pursuant to a settlement agreement. Brenndoerfer v.
United States Postal Serv., No. CH-0752-15-0640-I-1,
2016 WL 3745232 (M.S.P.B. July 8, 2016). Because
Mr. Brenndoerfer failed to file a timely petition for review
to this court, we must dismiss for lack of jurisdiction.
                       DISCUSSION
                             I
     In 1997, Mr. Brenndoerfer, a preference eligible vet-
eran, began working with the United States Postal Ser-
vice as a part-time Distribution Clerk in Litchfield,
Illinois. In 1998, Mr. Brenndoerfer was reassigned by the
Postal Service to his most recent duty station in St. Louis,
Missouri, and eventually obtained a position as a full-time
Maintenance Mechanic.
    On July 25, 2015, the Postal Service removed Mr.
Brenndoerfer from his position as a Level 7 Maintenance
Mechanic. On August 24, 2015, Mr. Brenndoerfer filed a
petition with the Merit Systems Protection Board chal-
lenging the Postal Service’s decision to terminate his
employment. On December 10, 2015, the Postal Service
and Mr. Brenndoerfer, through counsel, agreed to mediate
the dispute. In June, 2016, after a series of settlement
negotiations, the parties came to an agreement to resolve
Mr. Brenndoerfer’s appeal. As part of the settlement, Mr.
Brenndoerfer would receive a lump sum of $17,800 from
the Postal Service and would be kept on leave without pay
status from August 8, 2015 through October 31, 2016, at
BRENNDOERFER   v. USPS                                     3



which point Mr. Brenndoerfer either would retire pursu-
ant to his retirement application or would resign, effective
October 31, 2016.
    On July 7, 2016, the parties submitted to the Board a
fully executed settlement agreement. On July 8, 2016,
the Board approved the settlement in its Initial Decision.
    Because Mr. Brenndoerfer did not seek review of the
Board’s decision by the full Board, the initial decision
became final on August 12, 2016. 5 C.F.R. § 1201.113
(stating that initial decision becomes final 35 days after
issuance of the initial decision). On October 18, 2016, this
court received Mr. Brenndoerfer’s petition for review of
the Board’s decision to dismiss the case as settled.
                             II
     Before addressing the merits, an appeals court must
ensure that it has jurisdiction over the matters appealed.
See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94–95 (1998). This court’s review of final Board decisions
is limited to those petitions “filed within 60 days after the
Board issues notice of the final order or decision of the
Board.” 5 U.S.C. § 7703(b)(1)(A). 1 If that statutory
deadline is not met, we cannot exercise jurisdiction in the
case. See Fedora v. Merit Sys. Prot. Bd., 848 F.3d 1013,
1015 (Fed. Cir. 2017); Oja v. Dep't of the Army, 405 F.3d
1349, 1360 (Fed. Cir. 2005) (“Compliance with the filing
deadline of 5 U.S.C. § 7703(b)(1) is a prerequisite to our
exercise of jurisdiction over this case.”); Monzo v. Dep’t of


    1   Before Congress amended this statute in 2012, the
deadline was 60 days after the petitioner received notice of
the MSPB’s decision. See 5 U.S.C. § 7703(b)(1) (2011).
However, even under the old standard we would lack
jurisdiction, because Petitioner asserts on the face of his
petition that he received the MSPB’s order on August 19,
2016, the same date it was issued.
4                                     BRENNDOERFER    v. USPS



Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984) (holding
that the filing deadline under 5 U.S.C. § 7703(b)(1) is
“statutory, mandatory [and] jurisdictional”); Bowles v.
Russell, 551 U.S. 209, 210 (2007) (holding that statutory
time limits for taking an appeal are jurisdictional).
    With its July 8, 2016 Initial Decision pertaining to
Mr. Brenndoerfer, the Board included a “Notice to Appel-
lant,” explaining that the initial decision would become
final on August 12, 2016. App’x 5. The Board also in-
cluded a “Notice to Appellant Regarding Your Further
Review Rights,” specifically stating that the Federal
Circuit “must receive your request for review no later
than 60 calendar days after the date this initial decision
becomes final” and that Mr. Brenndoerfer should be “very
careful to file on time.” App’x 9.
     Under § 7703(b)(1), Mr. Brenndoerfer’s petition was
due sixty days after the Board’s Initial Decision became
final on August 12, 2016, resulting in a deadline of Octo-
ber 11, 2016. Here, the first papers filed by Mr. Brenndo-
erfer with the Court were received on October 18, 2016,
seven days after that deadline. Because Mr. Brenndoer-
fer’s petition was filed after the 60-day statutory period
for appeal, this court is without jurisdiction to address the
merits of his case.
    For the reasons stated above, this case is dismissed.
                       DISMISSED
                           COSTS
    Each party shall bear its own costs.
        NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

              CLAUS BRENNDOERFER,
                     Petitioner

                             v.

        UNITED STATES POSTAL SERVICE,
                    Respondent
              ______________________

                        2017-1085
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-15-0640-I-1.
                ______________________
WALLACH, Circuit Judge, concurring dubitante.
     Because I am bound by our precedent, see Deckers
Corp. v. United States, 752 F.3d 949, 959 (Fed. Cir. 2014)
(“[A] later panel is bound by the determinations of a prior
panel, unless relieved of that obligation by an en banc
order of the court or a decision of the Supreme Court.”), I
agree with the majority that Petitioner Claus Brenndoer-
fer’s petition must be dismissed for lack of subject matter
jurisdiction, see Maj. Op. 4. However, I reiterate that “[i]t
may be time to ask whether” the filing deadline estab-
lished by 5 U.S.C. § 7703(b)(1)(A) (2012) is jurisdictional
“in light of recent Supreme Court precedent finding some
statutory time limits nonjurisdictional.” Jones v. Dep’t of
2                      BRENNDOERFER   v. U.S. POSTAL SERV.



Health & Human Servs., 834 F.3d 1361, 1364 n.2 (Fed.
Cir. 2016). Therefore, I respectfully concur dubitante.